                      Case 1:18-cv-10817-AT-GWG Document 7 Filed 12/13/18 Page 1 of 1




                                                 THE CITY OF NEW YORK
ZACI'IARY W. CARTER                             LAW DEPARTMENT                                                                        Shaina Wood
Corporation Counsel                                    IOO   CLIURCH STREET                             A ss   is   ta n   t   C orytora   I   i   on C ounse   I
                                                       NEW YORK, NY    IOOOT                                           Phone: (212) 356-2440
                                                                                                                        shrvood@law.nyc.gov




                                                                                             December 13, 201 8

         BY ECF
         Honorable Analisa Torres
         United States District Court Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007


                                     Re     Dr. Rupert Green v. The Department of Education of the Cit)'of
                                            New York; Carmen Farina
                                            l8-cv-10817
                                            Our No. 2018-086303

         Dear Judge Torres:

                             I
                         am an Assistant Corporation Counsel in the Office of Zachary W. Carter,
         Corporation Counsel of the City of New York, and attorney for Defendants New York City
         Department of Education ("DOE") and Carmen Farifla in the above-referenced matter. I write,
         with the consent of Plaintiff, to respectfully request an extension of time from December 17,
         2018, to January 18, 2019, for DOE to respond to the complaint. This is Defendants' first request
         for an extension of time.

                        Defendants make this request so that this Office has ample time to gather relevant
         documents, complete its investigation into the allegations in the complaint, and prepare an
         appropriate response.

                             Thank you for your consideration of this matter




                                                                               Respectfully submitted




                                                                                   na    ood
                                                                                   stant Corporation Counsel



         cc           Dr. Rupert Green, pro se (by rnail)
